Citation Nr: 1520026	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as secondary to an in-service electrocution injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2014, the Veteran had a hearing before the undersigned judge via Video Conference and a transcript of that hearing is of record.  

In August 2014, the Board remanded the issue for further development to include treatment records and a VA examination.  The appeal has now been returned to the Board for appellate disposition.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for ulcerative colitis, to include as secondary to an in-service electrocution injury.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination of record is inadequate as the examiner did not provide an opinion with respect to the issue of direct service connection, and the supporting rationale for the negative nexus opinion based on in-service electrocution is unclear.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran's post-service treatment records show a history of onset of non spastic colitis in 1975, and a diagnosis of ulcerated colitis in 1978.  The Veteran contends that he began having stomach and digestive issues while still in service.  A July 1971 report of medical history in preparation for medical retirement shows the Veteran checked that he had experienced stomach, liver, and intestinal trouble.  
His post-service treatment records consistently show a reported history of onset in, or shortly after service.  VA treatment records from 1978 show the Veteran's treatment for ulcerative colitis on a continuing basis.  

On the Veteran's August 2010 notice of disagreement, he reported that he began seeking treatment for ulcerative colitis immediately after service, and received VA treatment for the condition about one month after being released from active duty.  The Board notes that as per the directive of the August 2014 Board remand, efforts were made to obtain VA treatment records from Memphis and Dyersburg, Tennessee from 1975 to the present.  The record reflects that 3 separate attempts were made to obtain the records.  A January 2015 Report of General Information reflects that the VAMC responded stating there were no records available from 1975 through 1997.  It was also noted that medical records from 1975 through February 2001 at the VAMC Memphis, to include Dyersburg do not exist.

At an April 2014 hearing, the Veteran testified that he sought treatment shortly after being released from military service.  His spouse testified that after discharge, the Veteran was under a lot of stress from his service-connected issues and he suffered frequently with an upset stomach, cramping, pain and diarrhea.  She testified that he started losing weight and started bleeding.  All of this reportedly happened after the Veteran was discharged from Walter Reed hospital but before he was medically retired.  The Veteran and his spouse also testified that two doctors that treated the Veteran at the VA during this time, Dr. K. and Dr. G., told him that an in-service electrocution injury while working on power lines was the cause of his colitis problem.  

Pursuant to the August 2014 Board remand, the Veteran was scheduled for a VA examination to obtain a medical opinion as to whether any ulcerative colitis disability is related to his active service.  The Veteran reported that he was diagnosed with ulcerative colitis in 1973 by a private physician in Dyersburg, TN, and the VA diagnosed him in 1975.  The examiner noted that the VA treatment records show that he was diagnosed in 1978.  The examiner opined that it was less likely than not that the Veteran's ulcerative colitis is causally linked to the electrocution in 1971.  The rationale provided was that although the Veteran reported being diagnosed in 1973, there is no documentation of that in the record, and the record shows he was diagnosed in 1978.  The examiner went on to state that ulcerative colitis is an inflammatory bowel disease with a genetic susceptibility with a poorly defined etiology otherwise.  No further opinion was provided on direct service connection.  

The Board finds the VA examiner's opinion and rationale to be inadequate.  First, the examiner did not address direct service connection based on the Veteran's and his wife's lay statements regarding in-service onset of gastrointestinal symptoms to include upset stomach, cramping, pain, and diarrhea.  Nor did the examiner address the July 1971 report of medical history in which he checked that he had experienced stomach, liver, and intestinal trouble.  Additionally, the examiner's opinion regarding service connection secondary to electrocution was based on a lack of evidence that the Veteran's diagnosis was in 1973 as the Veteran reported.  As the examination and opinion report is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine whether any ulcerative colitis disability is related to his active service, to include as secondary to an in-service electrocution.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician, other than the examiner who examined him previously, to ascertain the likely etiology of his ulcerative colitis disability, to include whether or not it was caused by his in-service electrocution injury).  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service injury, specifically his account of how the injury occurred, and the Veteran's statements of onset and continuity of symptoms since service.  Any indicated tests should also be performed.  The examiner should provide the following information:  

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that any current ulcerative colitis disability had its onset during the Veteran's active duty service.  

The examiner should take into account the Veteran's, and his wife's statements regarding symptom onset in service.  Specifically, the July 1971 report of stomach, liver, and intestinal problems, and the report of gastrointestinal symptoms to include upset stomach, cramping, pain, and diarrhea.

For purposes of the opinion, the examiner should also assume that the Veteran sought treatment for gastrointestinal symptoms between the time of his discharge until his first documented diagnosis in 1978.  

(b) If ulcerative colitis is not found to have had its onset during active service, please opine whether it is at least as likely as not (50 percent or greater probability) that such disease was caused by his in-service electrocution injury.  

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


